17‐1676 
Massey v. United States 
 

            UNITED STATES COURT OF APPEALS 
                  FOR THE SECOND CIRCUIT 
                           ______________ 

                         August Term 2017 

       (Argued: April 20, 2018   Decided: July 11, 2018) 

                        Docket No. 17‐1676 

                                     
                        BURGESS MASSEY, 

                                                 Petitioner‐Appellant, 

                                   v. 

                                     
                UNITED STATES OF AMERICA, 

                                                Respondent‐Appellee.* 

                           ______________ 

Before:  
    WESLEY and CHIN, Circuit Judges, and FURMAN, Judge.** 
                           ______________ 




*  The  Clerk  of  the  Court  is  respectfully  directed  to  amend  the 
caption. 
** Judge Jesse M. Furman of the United States District Court for 
the Southern District of New York, sitting by designation.  
       Petitioner‐Appellant  Burgess  Massey  appeals  from  a 
May 22, 2017 opinion and order of the United States District 
Court  for  the  Southern  District  of  New  York  (William  H. 
Pauley III, J.) denying his motion for habeas relief. After this 
Court granted Massey’s motion for leave to file a successive 
§ 2255  motion,  the  District  Court  concluded  that  although 
Massey’s claim “relied on” the new rule of constitutional law 
announced by the Supreme Court in Johnson v. United States 
(Johnson  II),  135  S.  Ct.  2551  (2015),  New  York  third‐degree 
robbery  was  a  crime  of  violence  under  the  Armed  Career 
Criminal  Act  (“ACCA”),  and  therefore  his  sentence  was 
subject to enhancement. We hold that Massey’s claim does 
not  rely  on  the  rule  announced  in  Johnson  II  because  his 
sentence was clearly enhanced pursuant to the “force clause” 
of the ACCA; Johnson II does not help him. Accordingly, we 
AFFIRM the order of the District Court to the extent it denies 
Massey’s motion to vacate his sentence pursuant to 28 U.S.C. 
§ 2255. 
                         ______________ 
      DARRELL B. FIELDS, Assistant Federal Public Defender, 
Federal Defenders of New York, Inc., Appeals Bureau, New 
York, NY, for Petitioner‐Appellant.  
       KIERSTEN  A.  FLETCHER,  Assistant  United  States 
Attorney (Won S. Shin, Assistant United States Attorney, on 
the brief) for Geoffrey S. Berman, United States Attorney for 
the Southern District of New York, for Respondent‐Appellee. 
                         ______________ 
        




                                 2 
 
       PER CURIAM: 
       Burgess  Massey  was  convicted  of  possession  of  a 
firearm  as  a  felon  in  violation  of  18  U.S.C.  § 922(g)(1)  in 
March  2004.  The  District  Court—during  sentencing—
explicitly  found  that  Massey’s  prior  felony  convictions  for 
third‐degree  robbery,  second‐degree  assault,  and  second‐
degree  attempted  assault  (all  under  New  York  law) 
subjected  his  sentence  to  enhancement  under  the  Armed 
Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), because 
all three of those offenses involved the use or attempted use 
of  force;  the  court  imposed  a  sentence  of  235  months’ 
imprisonment. App. 30.1 This Court affirmed his conviction 
and  sentence,  concluding  that  “the  district  court  properly 
relied  on  the  statutory  elements  of  Massey’s  prior 
convictions in finding he had committed three prior violent 
felonies.” United States v. Massey, 461 F.3d 177, 179 (2d Cir. 
2006) (citing and quoting the “force clause” from the ACCA, 
18 U.S.C. § 924(e)(2)(B)).  



1  The  ACCA  provides  for  a  sentencing  enhancement  for  any 
person who violates § 922(g) and who has three prior convictions 
for violent felonies. The ACCA defines a violent felony as a crime 
punishable by imprisonment for a term exceeding one year that 
(1) “has as an element the use, attempted use, or threatened use 
of physical force against the person of another” (the force clause); 
(2)  “is  burglary,  arson,  or  extortion,  [or]  involves  use  of 
explosives”  (enumerated  offense  clause);  or  (3)  “otherwise 
involves conduct that presents a serious potential risk of physical 
injury to another” (residual clause). 18 U.S.C. § 924(e)(2)(B).  




                                  3 
        After the Supreme Court denied his petition for a writ 
of  certiorari,  Massey  v.  United  States,  549  U.S.  1136  (2007), 
Massey filed his first motion for relief pursuant to 28 U.S.C. 
§ 2255,  Massey  v.  United  States,  08‐924,  2009  WL  1285991 
(S.D.N.Y.  Apr.  23,  2009).  The  District  Court  denied  his 
motion  and  did  not  issue  a  certificate  of  appealability, 
finding  that  his  three  prior  offenses  “all  qualify  as  violent 
felonies for purposes of an ACCA sentence enhancement.” 
Id. at *3.2  
       Following  this  unsuccessful  first  motion,  Massey 
moved in this Court several times for leave to file successive 
§ 2255 motions. As relevant here, a successive § 2255 motion 
is only permissible if it contains a claim that relies on “a new 
rule  of  constitutional  law,  made  retroactive  to  cases  on 
collateral review by the Supreme Court, that was previously 
unavailable.” 28 U.S.C. § 2255(h)(2).  
       This Court denied his first two successive motions in 
2013 and 2014. Massey v. United States, 13‐2947 (2d Cir. Sept. 
4, 2013), ECF No. 17; Massey v. United States, 14‐2281 (2d Cir. 
July 24, 2014), ECF No. 19. After the Supreme Court held in 
Johnson  v.  United  States  (Johnson  II),  135  S.  Ct.  2551,  2563 
(2015),  that  the  residual  clause  of  the  ACCA  was 
unconstitutionally  vague,  Massey  once  more  moved  for 
leave  to  file  a  successive  § 2255  motion.  This  third  motion 

2  The  District  Court  also  found  that  Massey  did  not  receive 
ineffective assistance of counsel because of his attorney’s failure 
to  object  to  the  ACCA  sentence  enhancement.  Id.  The  ACCA’s 
penalty  section,  which  discusses  the  relevant  sentence 
enhancements, is located at 18 U.S.C. § 924.  




                                  4 
was denied by this Court, which determined Massey failed 
to  make  “a  prima  facie  showing  that  the  new  rule  of 
constitutional  law  announced  in  Johnson  [II]  applies  to  his 
conviction. Petitioner’s sentence was not enhanced under the 
provision of the ACCA invalidated by Johnson [II].” Massey 
v. United States, 16‐1043 (2d Cir. June 13, 2016), ECF No. 36 
(citations omitted).3  
       After the denial of Massey’s third motion, this Court 
issued its now‐vacated decision in United States v. Jones (Jones 
I), 830 F.3d 142 (2d Cir. 2016), vacated, 838 F.3d 296 (mem.) 
(2d  Cir.  2016).  The  Jones  I  decision,  which  overruled  prior 
contrary  precedent  of  this  Court—United  States  v.  Spencer, 
955 F.2d 814 (2d Cir. 1992)4—held that New York first‐degree 
robbery  was  not  categorically  a  “crime  of  violence”  under 
the force clause of the United States Sentencing Guidelines 
(“USSG”). Jones I, 830 F.3d 142. That holding was based on 
the  Supreme  Court’s  decision  in  Johnson  v.  United  States 
(Johnson  I),  559  U.S.  133  (2010),  which  held,  as  a  matter  of 
statutory interpretation, that the phrase “physical force” in 
the ACCA’s force clause meant “violent force—that is, force 
capable  of  causing  physical  pain  or  injury  to  another 
person.” Id. at 140.  




3  This  Court’s  order  mistakenly  lists  the  date  as  September  13, 
2016, but as seen on the docket the order was entered on June 13, 
2016.  
4 Spencer held that attempted New York third‐degree robbery was 
a crime of violence under the USSG’s force clause. 955 F.2d at 820.  




                                    5 
        Massey—relying on Jones I—then moved to recall the 
mandate denying his third motion. Massey v. United States, 
16‐1043 (2d Cir. Sept. 1, 2016), ECF. No. 39. He argued that 
manifest  injustice  would  result  if  the  mandate  were  not 
recalled  because  (1)  one  of  his  three  ACCA  predicate 
offenses,  New  York  third‐degree  robbery,  no  longer 
qualified as an ACCA predicate after Jones I and Johnson II; 
and  (2)  this  Court  had  allowed  other  movants  to  file 
successive motions based on Johnson II. Id. at 2, 4. Before the 
Jones  I  decision  was  vacated,  this  Court  granted  Massey’s 
motion to recall the mandate and granted Massey’s motion 
for  leave  to  file  a  successive  § 2255  motion,  instructing  the 
District Court “to address, as a preliminary inquiry under [28 
U.S.C.]  § 2244(b)(4),  whether  the  Supreme  Court’s  decision 
in  Johnson  [II]  entitles  [Massey]  to  relief.”  Massey  v.  United 
States, 16‐1043 (2d Cir. Sept. 21, 2016), ECF No. 44.5  
        The  District  Court  concluded  that  Massey’s  claim 
satisfied  the  requirements  of  28  U.S.C.  § 2255(h)  because  it 
“relie[d] on” Johnson II. Massey v. United States, 17‐1455, 2017 
WL 2242971, at *3 (S.D.N.Y. May 22, 2017). After addressing 
this  threshold  issue,  the  District  Court  concluded  on  the 
merits  that  Massey’s  prior  New  York  third‐degree  robbery 


5 Perhaps the recall of the mandate and grant of Massey’s motion 
for leave was ill‐advised. As discussed infra, Massey’s claim relied 
on Johnson I and the now‐vacated Jones I—which applied Johnson 
I  in  overruling  Spencer—but  such  a  claim  could  not  satisfy  the 
requirements  of  28  U.S.C.  § 2255(h)  because  Johnson  I  did  not 
announce  a  new  constitutional  rule;  it  simply  interpreted  the 
ACCA.  




                                   6 
conviction was a crime of violence under the ACCA. Id. The 
District Court acknowledged that after Jones I was vacated,6 
the earlier precedent of this Circuit—although decided pre‐
Johnson  I—controlled,  and  “case  law  in  this  Circuit—as  it 
currently stands—holds that New York robbery is a ‘crime 
of  violence’  for  purposes  of  the  ACCA.”  Id.  The  District 
Court  therefore  denied  Massey’s  motion  but—concerned 
with  the  shifting  legal  landscape—issued  a  certificate  of 
appealability. Id. at *4. Massey timely appealed.  
        

                           DISCUSSION 
      We  must  first  evaluate  whether  Massey’s  successive 
§ 2255 motion satisfies the statutory requirements governing 
successive habeas petitions; if the motion fails to satisfy those 
threshold requirements, we need not reach the merits of his 




6  Jones  I  was  vacated  and  held  pending  the  Supreme  Court’s 
decision in Beckles v. United States, 137 S. Ct. 886 (2017). In Beckles, 
the Supreme Court held that the USSG’s residual clause was not 
void for vagueness. Id. at 894–95. This Court then held in United 
States v. Jones (Jones II), 878 F.3d 10, 17–18 (2d Cir. 2017), that New 
York first‐degree robbery was categorically a “crime of violence” 
under the USSG’s residual clause and did not reach the issue on 
which it had previously resolved Jones I—whether robbery under 
New  York  law  was  categorically  a  crime  of  violence  under  the 
USSG’s force clause after Johnson I. The net result of Jones II was to 
reinstate our prior ruling in Spencer that robbery under New York 
law is a crime of violence under the ACCA’s force clause.  




                                   7 
claim. See 28 U.S.C. §§ 2244(a), (b)(3)–(4), 2255(h).7 Although 
this  Court  previously  authorized  the  District  Court  to 
consider  Massey’s  motion,  this  Court’s  determination  that 
Massey  had  made  a  prima  facie  showing  that  his  motion 
satisfied the requirements of 28 U.S.C. § 2244 and § 2255(h) 
was  not  a  finding  that  Massey  actually  satisfied  those 
requirements, and it does not prevent our review now. See 
Tyler v. Cain, 533 U.S. 656, 660–61 & n.3 (2001); United States 
v.  Geozos,  870  F.3d  890,  894  n.5  (9th  Cir.  2017).  As  noted 
earlier,  § 2255  requires  that  a  federal  habeas  petitioner’s 
second or successive motion contain a claim that relies on “a 
new rule of constitutional law, made retroactive to cases on 
collateral review by the Supreme Court, that was previously 
unavailable.”  28  U.S.C.  § 2255(h)(2).  The  District  Court 
concluded—and  Massey  argues  on  appeal—that  Massey’s 
claim relies at least in part on the new rule of constitutional 
law  announced  in  Johnson  II  because  Johnson  II  invalidated 
the residual clause of the ACCA. Massey, 2017 WL 2242971, 
at *3. See Johnson II, 135 S. Ct. at 2563.8  
       Massey maintains that his force clause claim—which 
is  necessarily  based  on  Johnson  I’s  interpretation  of  the 
ACCA’s force clause—also relies on the new constitutional 

7 This Court reviews “de novo the legal conclusions underlying a 
district court’s denial of a motion for relief under 28 U.S.C. § 2255. 
[This  Court]  will  defer . . .  to  a  district  court’s  findings  of  fact 
unless they are clearly erroneous.” Rivera v. United States, 716 F.3d 
685, 687 (2d Cir. 2013) (citations omitted). 
  Johnson  II  applies  retroactively  to  cases  on  collateral  review. 
8

Welch v. United States, 136 S. Ct. 1257, 1268 (2016). 




                                      8 
rule  announced  in  Johnson  II.  He  contends  that  if  he  were 
successful  on  his  merits  argument  under  Johnson  I—that 
New  York  third‐degree  robbery  is  not  an  ACCA  predicate 
under the ACCA’s force clause—his sentence could still have 
been upheld pursuant to the residual clause prior to Johnson 
II.  Under  Massey’s  theory,  both  Johnson  I’s  statutory 
interpretation  of  the  force  clause  and  Johnson  II’s 
constitutional  invalidation  of  the  residual  clause  were 
therefore  necessary  to  grant  him  relief  from  his  ACCA 
sentence enhancement. Thus, Massey asserts that his claim 
in essence relies on Johnson II. We disagree. 
       Massey’s claim relies on a new rule of constitutional 
law  only  if  he  was  sentenced  in  violation  of  that  new 
constitutional  rule.  Geozos,  870  F.3d  at  895.  The  question 
before  us  is  therefore  whether  Massey  was  sentenced  in 
violation of the new constitutional rule announced in Johnson 
II,  which  held  that  the  ACCA’s  residual  clause  was 
unconstitutionally vague. Johnson II, 135 S. Ct. at 2563. The 
record  from  Massey’s  sentencing  hearing  answers  that 
question. 
       We  have  no  doubt  that  Massey’s  sentence  was 
enhanced pursuant to the ACCA’s force clause. The District 
Court clearly stated this during the sentencing hearing: “the 
statutes for robbery in the third degree, assault in the second 
degree  and  attempted  assault  in  the  second  degree  all 
involve  the  use  or  attempted  use  of  force.”  App.  30.  The 
District  Court  also  later  noted  that  it  had  “unequivocally 
found  that  Massey’s  prior  convictions  were  ACCA 
predicates under the ‘force’ clause, not the residual clause.” 
Massey,  2017  WL  2242971,  at  *3.  Additionally,  in  Massey’s 




                                 9 
direct  appeal,  this  Court  cited  to  the  force  clause  when 
holding  that  “the  district  court  properly  relied  on  the 
statutory elements of Massey’s prior convictions in finding 
he had committed three prior violent felonies.” Massey, 461 
F.3d at 179 (citing and quoting the “force clause” from the 
ACCA, 18 U.S.C. § 924(e)(2)(B)). 
       Massey’s  claim  relies  on  Johnson  I,  a  decision  that 
interpreted the ACCA’s force clause but did not announce a 
new rule of constitutional law, and therefore cannot provide 
the basis for a successive § 2255 motion. 28 U.S.C. § 2255(h). 
Massey’s  claim  does  not  rely  on  Johnson  II  because  his 
sentence was not in any way predicated on the portion of the 
ACCA  invalidated  by  that  case.  His  claim  solely  relies  on 
Johnson I and it cannot be bootstrapped to Johnson II to attain 
review under the Antiterrorism and Effective Death Penalty 
Act  of  1996,  which  placed  “stringent  limits”  on  second  or 
successive motions under § 2255. Adams v. United States, 155 
F.3d 582, 583 (2d Cir. 1998) (per curiam).9 

9 This outcome leads to the most consistent results across a range 
of hypotheticals given the structure of the bar on successive § 2255 
motions.  If  Massey  had  attempted  to  file  a  successive  motion 
between Johnson I and Johnson II, that motion likely would have 
been  denied  because  Johnson  I—which  interpreted  the  force 
clause—did  not  announce  a  new  rule  of  constitutional  law.  It 
seems perverse to permit Massey to use the procedural hook of 
Johnson II’s constitutional decision—which had no bearing on the 
ACCA’s  force  clause—as  a  means  of  making  a  purely  statutory 
merits argument that he previously would have been precluded 
from  raising.  Similarly,  if  Johnson  II  had  preceded  Johnson  I  and 
Massey had attempted to bring a successive § 2255 motion after 




                                    10 
       Our  conclusion  is  consistent  with  the  decisions  of 
several  of  our  sister  circuits.  In  Geozos,  the  Ninth  Circuit 
stated  that  “it  [wa]s  unclear  from  the  record  whether  the 
sentencing court relied on the residual clause,” 870 F.3d at 
895, and held that “when it is unclear whether a sentencing 
court relied on the residual clause[,] . . . but it may have, the 
defendant’s  § 2255  claim  ‘relies  on’  the  constitutional  rule 
announced  in  Johnson  II,”  id.  at  896.  However,  the  Ninth 
Circuit  also  noted  that  “had  the  sentencing  court  specified 
that  a  past  conviction  qualified  as  a  ‘violent  felony’  only 
under  the  force  clause,  we  would  know  that  the  sentence 
rested  on  a  constitutionally  valid  legal  theory[,] . . . 
preclud[ing] the filing of a second or successive petition.” Id. 
at 895 (citing 28 U.S.C. § 2255(h)(2)). Additionally, the First 
Circuit addressed a claim analogous to Massey’s in Dimott v. 
United States, 881 F.3d 232 (1st Cir. 2018). Two of the movants 
in Dimott were found to have clearly been “sentenced under 
the  ACCA’s  enumerated  [offense]  clause,  not  the  residual 
clause.”  Id.  at  236.  The  First  Circuit  concluded  that 
“allow[ing]  petitioners  to  clear  the  timeliness  bar  by 
bootstrapping  their  Mathis  claims  onto  Johnson  II  claims, 
even where, as here, the merits of their case entirely depend 
on whether their previous convictions still qualify as ACCA 
predicates in light of Mathis . . . cannot be right.” Id. at 237–

the  initial  constitutional  rule  had  been  announced,  his  motion 
clearly would have been denied because he was sentenced under 
the force clause and not the residual clause, and if he waited until 
Johnson  I  hypothetically  followed  Johnson  II,  the  motion  would 
have  been  denied  because  Johnson  I  did  not  announce  a  new 
constitutional rule.  




                                 11 
38 (referencing Mathis v. United States, 136 S. Ct. 2243 (2016)). 
Massey similarly attempts to bootstrap his Johnson I claims 
onto  Johnson  II  claims  when  the  merits  depend  entirely  on 
whether New York third‐degree robbery still qualifies under 
the ACCA’s force clause after Johnson I. Allowing him to do 
so “cannot be right.” See id at 238.10 
    We hold that where it is clear from the record that a 
movant’s  sentence  was  enhanced  pursuant  to  the  ACCA’s 

10 Other circuits have also addressed whether a § 2255 movant’s 
claim relies on Johnson II when it was unclear from the sentencing 
record  whether  the  movant  was  sentenced  under  the  residual 
clause,  the  force  clause,  or  the  enumerated  offense  clause. 
Although our holding in this case does not reach those situations, 
these cases are consistent with our holding because their diligent 
analyses of whether the respective movants were sentenced under 
the  residual  clause—and  how  to  handle  unclear  sentencing 
records—would  be  superfluous  if  our  sister  circuits  maintained 
that a movant’s claim relied on Johnson II when that movant was 
sentenced pursuant to the force clause. See Dimott, 881 F.3d at 243 
(movant  bears  the  burden  of  establishing  that  they  were 
sentenced  solely  pursuant  to  the  residual  clause  when  the 
sentencing  court  does  not  specify);  Beeman  v.  United  States,  871 
F.3d 1215, 1221–22 (11th Cir. 2017) (same); United States v. Taylor, 
873 F.3d 476, 480–82 (5th Cir. 2017) (a movant’s § 2255 claim relies 
on  Johnson  II  when  the  sentencing  court  did  not  specify  which 
ACCA clause it invoked); United States v. Winston, 850 F.3d 677, 
682 (4th Cir 2017) (same); United States v. Snyder, 871 F.3d 1122, 
1128–30 (10th Cir. 2017) (where the district court did not specify 
which clause was invoked, the court could look to the “relevant 
background  legal  environment”  to  determine  which  clause  the 
ACCA determination relied upon).  




                                   12 
force clause, their § 2255 claim does not rely on Johnson II for 
the  purposes  of  28  U.S.C.  § 2255(h).  Therefore,  Massey’s 
motion must be denied.11 
       

                       CONCLUSION 
       For the reasons set forth above, we AFFIRM the order 
of the District Court to the extent it denies Massey’s motion 
to vacate his sentence pursuant to 28 U.S.C. § 2255.  




  Because we deny Massey’s motion on procedural grounds, we 
11

do not reach the merits of his argument regarding whether New 
York third‐degree robbery qualifies as an ACCA predicate under 
the force clause post‐Johnson I.  




                               13